Citation Nr: 0407130	
Decision Date: 03/18/04    Archive Date: 10/07/04

DOCKET NO.  03-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a severe mechanical 
low back strain with radiculopathy of the right lower 
extremity, claimed as residual to an in-service low back 
injury.  

2.  Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to August 1946.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from RO rating decisions dated in November 
2002 and May 2003.  

The matter of entitlement to service connection for a severe 
mechanical low back strain with radiculopathy of the right 
lower extremity, claimed as residual to an in-service low 
back injury, is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran has level II hearing acuity in each ear, with 
speech recognition at or above 84 percent and average pure 
tone thresholds of 24 decibels in the right ear and 34 
decibels in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 
6100 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to the issue adjudicated on the merits 
on appeal.  The VCAA, in part, redefined the obligations of 
VA with respect to its duties to notify a claimant regarding 
the evidence needed to substantiate a claim and its duties to 
assist a claimant in the development of a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra:  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

With respect to the veteran's hearing loss claim, the RO 
provided the veteran with notice of the VCAA in its July 2002 
letter, prior to the November 2002 rating decision that 
granted entitlement to service connection and assigned the 
noncompensable rating with which the veteran disagreed.  In 
the November 2002 rating decision the RO advised the veteran 
that although service connected, a compensable rating for 
hearing loss was not warranted under relevant rating criteria 
based on the medical evidence of record.  The December 2002 
statement of the case then advised the veteran of the 
relevant rating criteria and also included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code.  That statement of the case listed 
the evidence considered in the veteran's appeal and the 
reasons and bases for the denial, specifically the absence of 
medical evidence showing hearing loss of a severity to 
warrant a compensable rating under the applicable regulation.  
In a confirmed rating decision and a supplemental statement 
of the case issued in February 2003, the RO again advised the 
veteran of the evidence considered and the reasons and bases 
for the denial of his claim.  The RO included an advisement 
to the veteran to inform VA if there was any other medical 
evidence he would like considered in connection with his 
claim.  

Based on the above the Board finds that VA properly notified 
the veteran of the VCAA and VA's duties there under with 
respect to the claim adjudicated on the merits herein.  

The Board also finds that VA has fulfilled its duty to assist 
with respect to the hearing loss claim on appeal.  The Board 
notes that the evaluation of such is based upon application 
of diagnostic test results to VA's numerical criteria.  In 
this case the veteran has not identified any treatment or 
other additional medical records specific to hearing loss.  
The RO has, however, obtained records of VA treatment through 
July 2003.  Moreover, the record contains VA examination 
results speaking directly to the criteria for evaluating 
hearing loss.  The veteran was advised that the results of 
such testing are unfavorable to his claim but he has not 
submitted or identified evidence showing entitlement to a 
higher rating.  

The Board further notes that the veteran had the opportunity 
to submit additional evidence and argument relevant to the 
claim on appeal.  Here the Board notes that evidence received 
in March 2004 is not material to the veteran's hearing loss 
and will not be considered herein.  Additionally, the veteran 
declined to appear for a scheduled hearing.  Based on the 
above the Board concludes that VA has undertaken all 
development actions possible specific to the facts of this 
case as to the claim adjudicated on the merits on appeal.  
Accordingly, the Board will proceed to adjudicate the merits 
of the hearing loss claim.  

II.  Initial Evaluation of Bilateral Hearing Loss

Disability ratings are determined for VA purposes by applying 
the criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 
(2003).  The assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder, but 
that it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a service-
connected hearing loss, the rating schedule establishes 
auditory acuity levels, designated Level I for essentially 
normal acuity, through Level XI for profound deafness.  38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).  

The Board notes that a review of the competent medical 
evidence fails to show that the veteran demonstrates either 
(1) a pure tone threshold of 55 decibels or more in all four 
frequencies in any service-connected ear, or (2) a pure tone 
threshold of 70 decibels or more at 2000 Hertz in any ear.  
Thus, the veteran is not entitled to consideration under 
C.F.R. § 4.86 for exceptional patterns of hearing impairment 
in any ear during the entire appeal period.  

The available competent and probative medical evidence 
consists of the results of two post-service audiologic 
examinations, one private in July 2002 and one VA in August 
2002.  The private medical provider indicates thresholds, 
which appear to be consistent with the results of VA 
examination in August 2002.  On VA audiometric testing, the 
pure tone thresholds for the frequencies 1,000, 2,000, 3,000 
and 4,000 hertz, respectively, were 10, 10, 20, and 55 
decibels in the right ear, for an average of 24 decibels, and 
10, 15, 35 and 75 decibels in the left ear, for an average of 
34 decibels.  Speech discrimination ability was 84 percent 
correct in the right ear and 88 percent correct in the left 
ear.  These results translate to Level II hearing bilaterally 
throughout the appeal period. 

Application of the above findings to the appropriate VA Table 
results in the assignment of a noncompensable evaluation for 
the veteran's bilateral hearing loss.  As described by the 
Court, the assignment of disability ratings in hearing cases 
is derived by a "mechanical application" of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Thus, assignment of a 
compensable evaluation for bilateral hearing loss is not 
warranted.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).

The Board recognizes the veteran's complaints relative to 
having difficulty hearing conversations; however, there is no 
objective evidence that the veteran has had interference in 
his workplace or that he experiences any unusual 
manifestations of hearing loss in either ear beyond that 
contemplated under the Rating Schedule.  Notably, a decreased 
ability to hear is the manifestation contemplated by the 
Rating Schedule.  There is no indication in the record that 
the average industrial impairment from the veteran's hearing 
loss disability would be in excess of that contemplated by 
the assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable evaluation for a service-
connected bilateral hearing loss disability is denied.  


REMAND

In March 2004, after the appeal was certified to the Board in 
February 2004, and subsequent to issuance of a statement of 
the case to the veteran, additional VA and private medical 
records pertinent to the existence and etiology of a back 
disability have been associated with the claims file.  The 
veteran has not waived his right to initial RO consideration 
of such evidence in connection with the back claim on appeal.  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); see also 
VAOPGCPREC 1-2003 (May 21, 2003), published at 68 Fed. Reg. 
*.  Thus, adjudication of this appeal must be deferred 
pending RO adjudication based on the additional evidence of 
record.

The Board also notes that the medical nexus opinions of 
record that appear to relate current low back disability to 
service are each based upon a consideration of the veteran's 
own reported in-service history.  There is no indication that 
any of the physicians, VA or private, had the opportunity to 
review the entire VA claims file, which includes service 
medical records negative for any documented back injury, and 
VA medical treatment records dated in August 1966 and January 
1971 which show treatment of the veteran for a low back 
disability then noted to be associated with post-service 
employment.  Moreover, clinical records from the private 
physicians are not associated with the claims file.  The 
Board is thus of the opinion that remand to obtain any 
available clinical records, and to obtain a VA examination 
opinion, based on a review of all relevant evidence in the 
claims file, is required in order to clarify the nature and 
etiology of the veteran's claimed back disability.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
provide him an opportunity to submit the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA 
providers who have treated him for low 
back problems since discharge from 
service, and to provide any requisite 
releases such that pertinent records of 
clinical treatment, evaluation, 
hospitalization and/or surgery may be 
obtained.  The RO should take the 
appropriate steps to obtain any 
identified records for association with 
the claims file. 

2.  After the above has been completed 
the RO should schedule the veteran for a 
VA examination of his low back.  The 
complete claims file, to include all 
additionally received evidence, must be 
provided to the examiner and review of 
such should be documented in the 
completed examination report.  All 
indicated tests and studies should be 
performed.  

The examiner is requested to identify the 
appropriate diagnoses pertinent to the 
veteran's low back and to provide an 
opinion as to whether it more likely, 
less likely or at least as likely as not 
that each diagnosed low back disability 
is related the veteran's period of active 
service.  The rationale for all opinions 
expressed should be provided, with 
particular discussion of the findings set 
out in VA treatment records of August 
1966 and January 1971.

3.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

4.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
review of the entire evidentiary record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the low back claim remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



